Citation Nr: 1045358	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
in St. Louis, Missouri.

The Veteran requested a hearing before a member of the Board in 
his October 2006 notice of disagreement.  Later, in filing his 
substantive appeal, the Veteran indicated that he did not desire 
any hearing.  Under the circumstances, his request for a Board 
hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2010).


FINDINGS OF FACT

1.  The Veteran's July 1968 induction examination contains a 
subjective history of flat feet with occasional aches, but no 
abnormal clinical findings.  

2.  The Veteran's December 1970 separation examination reflects a 
diagnosis of marked bilateral pes planus.  

3.  The competent evidence of record does not clearly and 
unmistakably show that the Veteran's bilateral pes planus 
preexisted his active duty service and was not aggravated by such 
service.


CONCLUSION OF LAW

Bilateral pes planus was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(b) (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Analysis

The Veteran contends that he is entitled to service connection 
for bilateral pes planus as this disorder either manifested 
during his military service or, at a minimum, preexisted service 
but was aggravated by service.  In correspondence received during 
this appeal, the Veteran indicates that he did not require the 
use of shoe orthotics (inserts) prior to entering military 
service.  Moreover, he asserts that any aggravation of his 
condition during service was not temporary because his feet have 
bothered him since service.  As explained below, the Board finds 
that service connection is, indeed, warranted for bilateral pes 
planus as such disability has not been shown to have clearly and 
unmistakably preexisted service and/or not been aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(b) (2010).

Service treatment records reflect that the Veteran was seen on 
sick call in October 1969.  A diagnosis of bilateral pes planus 
was noted, and he was scheduled for an orthopedic consult.  
Thereafter, a November 1969 podiatry consult indicates that the 
Veteran has a "marked" bilateral pes planus deformity 
manifested by "marked pronation" of the left foot.  Molded 
plastic arch supports were ordered to relieve any symptoms.  
Marked pes planus is listed in the summary of defects and 
diagnoses of the December 1970 separation examination report, and 
a physical profile of "2" is provided for the lower 
extremities.  Post-service medical evidence reveals that the 
Veteran continues to be treated for "severe" pes planus 
deformity, including wearing custom-made orthotics.  A February 
2006 private treatment record further indicates that he has been 
diagnosed with sinus tarsi syndrome secondary to pes planus.  

Pertinent VA law and regulations provide that service connection 
may be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the present case, the 
first clinical evidence and/or diagnosis of bilateral pes planus 
is the aforementioned October 1969 sick call record.  The 
diagnosis was also clearly noted on the Veteran's December 1970 
separation examination.  Such evidence would appear to suggest 
that the Veteran is entitled to service connection for bilateral 
pes planus.  However, relevant to the current appeal, there is 
also evidence of record that raises the issue of whether the 
Veteran's bilateral pes planus preexisted his entrance into 
active duty service.  Because the laws and regulations pertaining 
to service connection vary depending on whether a disability 
preexisted military service, the Board must address whether the 
presumption of soundness attaches in this case.  See 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. §§ 3.304, 3.306, 3.322 (2010).  

The law presumes a veteran to be in sound condition when enrolled 
for service except as to defects, infirmities, or disorders noted 
at the time of enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  In the present case, the Veteran's July 1968 
induction examination reflects a subjective history of "foot 
trouble" which is described as flat feet with occasional aches.  
A history of preservice existence of condition, however, is not 
sufficient to constitute a "notation" of such condition.  
38 C.F.R. § 3.304(b)(1).  Rather, it will be considered together 
with all other material evidence.  And in the instant appeal, 
clinical evaluation of the Veteran's feet at induction was noted 
to be normal and pes planus is not listed in the summary of 
defects and diagnoses.  Absent any notation in the clinical 
record, the Board finds that the presumption of soundness 
attaches.  See id.; see also Quirin v. Shinseki, 22 Vet. App. 
390, 397 (2009).

Once the presumption of soundness attaches, the burden falls on 
the government to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  38 U.S.C.A. § 1111; 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 
VAOPGCPREC 3-03.  With regard to the second prong, the government 
may show a lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase in 
disability [was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153 (West 2002).  If the government 
fails to rebut the presumption of soundness under section 1111, 
the veteran's claim is one for service connection and no 
deduction for the degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 38 C.F.R. § 
3.322 (2010).

The Board finds that it need not determine whether the evidence 
establishes that bilateral pes planus preexisted service because 
even if that is the case, the evidence does not clearly and 
unmistakably demonstrate that any preexisting pes planus was not 
aggravated by service.  See Wagner, 370 F.3d at 1096.  In this 
regard, the Veteran was examined by the VA in July 2006, and 
following a review of the claims file and physical examination, 
the examiner opined that it is "as likely as not that the 
[V]eteran had at least some aggravation of his flatfoot by 
military service."  Such opinion is further supported by the 
Veteran's service treatment records which show that pes planus 
was not even noted upon clinical examination at induction, but 
was described as "marked" at separation.  The Board 
acknowledges that the July 2006 VA examiner indicated that it 
could not be determined whether any in-service aggravation of pes 
planus was permanent in nature without resorting to mere 
speculation.  However, the Board finds the fact that the 
Veteran's pes planus continues to be described as "severe" to 
be sufficient indication that any preexisting pes planus was 
permanently aggravated.  Moreover, the Veteran noted that he 
continues to require orthotics for treatment of his condition, 
and such treatment was not necessary prior to entry into active 
duty service.  

In sum, the Board finds that the service treatment records, the 
lay statements of the Veteran, and the opinion of the July 2006 
VA examiner, all tend to show that, even if pes planus were found 
to preexist service, it was chronically aggravated by service.  
Thus, the presumption of soundness has not been rebutted in the 
instant case.  As such, service connection is warranted for 
bilateral pes planus.  


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


